DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 7, 9, 11-14, 17 and 20 have been considered but are moot on grounds of new rejection.
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
Shiomi and Ueno as modified by Shiomi discloses the Applicant’s claimed invention/structure.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.”
MPEP 2112 I. states that following:
“I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, 9, 11, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (JP 2010-141037 A).

In regards to claim 6, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses a group-III nitride laminate comprising a group-III nitride substrate (item 12) and a group-III nitride epitaxial layer (item 13) formed above a main surface  (item 12a) of the group-III nitride substrate (item 12); wherein the group-III nitride substrate (item 12) has a maximum defect density of 5 x 106 cm-2 or less in the main surface of the group-(item 12, paragraphs 24, 25), and at each position located on a line segment B passing through a position A and parallel to an orientation of the off-angle at the position A which is defined on the main surface of the group-III nitride substrate, the orientation of the off-angle is identical to the orientation of the off-angle at the position A and the magnitude of the off-angle varies from one end toward the other end of the line segment B monotonically in proportion to a distance from the one end, the group-III nitride epitaxial layer (item 13) comprises an n-type impurity at a concentration of less than 1 x IQ16 cm'3 (paragraph 24, 25 32, 33, 42) and comprises carbon at a concentration of equal to or more than 1/10 of the concentration of the n-type impurity and equal to or less than the concentration of the n-type impurity in the group-III nitride epitaxial layer ((item 13, claim 1, paragraphs 12, 14, 24-44, 49), and as a magnitude of an off-angle is increased, a relative yellow intensity is decreased, with a degree of the decrease in the relative yellow intensity becoming small, wherein the relative yellow intensity is a rate of an yellow emission intensity to a band edge emission intensity in photoluminescence in the group-III nitride epitaxial layer, and the off-angle is an angle between a normal direction of the main surface of the group-III nitride substrate and c-axis direction of the group-III nitride substrate. 
The Examiner notes that the recitation “and at each position located on a line segment B passing through a position A and parallel to an orientation of the off-angle at the position A which is defined on the main surface of the group-III nitride substrate, the orientation of the off-angle is identical to the orientation of the off-angle at the position A and the magnitude of the off-angle varies from one end toward the other end of the line segment B monotonically in proportion to a distance from the one end” and “and as a magnitude of an off-angle is increased, a relative yellow intensity is decreased, with a degree of the decrease in the relative yellow 
In regards to claim 7, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses wherein the relative yellow intensity does not depend on an orientation of the off-angle in the correspondence relationship between the magnitude of the off-angle and the relative yellow intensity. 
In regards to claim 9, Shiomi (paragraphs 12-84, Figs. 1-10 and associated text, see written search report) discloses wherein an n-type impurity is added to the group-III nitride epitaxial layer (item 13), and regarding an acceptor concentration of the group-III nitride epitaxial layer (item 13), the correspondence relationship between the magnitude of the off-angle and the acceptor concentration has a tendency such that as the magnitude of the off-angle is increased, the acceptor concentration is decreased, with a degree of the decrease in the acceptor concentration becoming small. 
In regards to claim 11, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses regarding an activation rate of carbon which is a rate of the acceptor concentration to the carbon concentration in the group-III nitride epitaxial layer, the correspondence relationship between the off-angle and the activation rate of carbon such that as the magnitude of the off-angle is increased, the activation rate of carbon is decreased.  Examiner 
In regards to claim 12, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses a group-III nitride laminate comprising a group-III nitride substrate (item 12) and a group-III nitride epitaxial layer (item 13) formed above a main surface  (item 12a) of the group-III nitride substrate (item 12); wherein the group-III nitride substrate (item 12) has a maximum defect density of 5 x 106 cm-2 or less in the main surface of the group-III nitride substrate (item 12, paragraphs 24, 25), and at each position located on a line segment B passing through a position A and parallel to an orientation of the off-angle at the position A which is defined on the main surface of the group-III nitride substrate, the orientation of the off-angle is identical to the orientation of the off-angle at the position A and the magnitude of the off-angle varies from one end toward the other end of the line segment B monotonically in proportion to a distance from the one end, the group-III nitride epitaxial layer (item 13) comprises an n-type impurity at a concentration of less than 1 x IQ16 cm'3 (paragraph 24, 25 32, 33, 42) and comprises carbon at a concentration of equal to or more than 1/10 of the concentration of the n-type impurity and equal to or less than the concentration of the n-type impurity in the group-III nitride epitaxial layer ((item 13, claim 1, paragraphs 12, 14, 24-44, 49), and positions where a relative yellow intensity shows a first constant value are distributed along a first arc or a first elliptic arc, and positions where the relative yellow intensity shows a second constant value different from the first constant value are distributed along a second arc concentric with the first arc or along a second elliptic arc concentric with the first elliptic arc on the group-III nitride epitaxial layer, wherein the relative yellow intensity is a rate of an yellow 
The Examiner notes that the recitation “and at each position located on a line segment B passing through a position A and parallel to an orientation of the off-angle at the position A which is defined on the main surface of the group-III nitride substrate, the orientation of the off-angle is identical to the orientation of the off-angle at the position A and the magnitude of the off-angle varies from one end toward the other end of the line segment B monotonically in proportion to a distance from the one end” and “and positions where a relative yellow intensity shows a first constant value are distributed along a first arc or a first elliptic arc, and positions where the relative yellow intensity shows a second constant value different from the first constant value are distributed along a second arc concentric with the first arc or along a second elliptic arc concentric with the first elliptic arc on the group-III nitride epitaxial layer, wherein the relative yellow intensity is a rate of an yellow emission intensity to a band edge emission intensity in photoluminescence in the group-III nitride epitaxial layer” does not give rise to further structural limitations.  Shiomi discloses the structure and would intrinsically share the same characteristics.
In regards to claims 17 and 20, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses which is a group-III nitride laminate with a physical amount map further comprising a physical amount map illustrating a contour of the group-III nitride laminate, the magnitude of the off-angle within the contour, and the physical amount of the group-III nitride epitaxial layer within the contour.
6, 7, 9, 11-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (JP 2005-206424) in view of Shiomi (JP 2010-141037 A).
In regards to claim 6, Ueno (paragraphs 51-97, Figs. 1-12 and associated text, see written search report) discloses a group-III nitride laminate comprising a group-III nitride substrate (items 7, 11, 21) and a group-III nitride epitaxial layer (paragraphs 81, 82, 86, item 29) formed above a main surface  (item 7a, 11a, 21a) of the group-III nitride substrate (items 7, 11, 21); and at each position located on a line segment B passing through a position A and parallel to an orientation of the off-angle at the position A which is defined on the main surface of the group-III nitride substrate, the orientation of the off-angle is identical to the orientation of the off-angle at the position A and the magnitude of the off-angle varies from one end toward the other end of the line segment B monotonically in proportion to a distance from the one end, and as a magnitude of an off-angle is increased, a relative yellow intensity is decreased, with a degree of the decrease in the relative yellow intensity becoming small, wherein the relative yellow intensity is a rate of an yellow emission intensity to a band edge emission intensity in photoluminescence in the group-III nitride epitaxial layer, and the off-angle is an angle between a normal direction of the main surface of the group-III nitride substrate and c-axis direction of the group-III nitride substrate, but does not specifically disclose a group-III nitride epitaxial layer comprises an n-type impurity at a concentration of less than 1.times.10.sup.16 cm.sup.-3 and comprises a carbon concentration is equal to or more than 1/10 of the concentration of the n-type impurity and equal to or less than the concentration of the n-type impurity in the group-III nitride epitaxial layer
In regards to claim 6, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses a group-III nitride epitaxial layer comprises an n-type impurity at a concentration of less than 1.times.10.sup.16 cm.sup.-3 and comprises a carbon concentration is equal to or more than 1/10 of the concentration of the n-type impurity and equal to or less than the concentration of the n-type impurity in the group-III nitride epitaxial layer (item 13, claim 1, paragraphs 24-44, 49).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ueno with the teachings of Shiomi for the purpose of reducing influence of carrier compensation in a region of carrier concentration (Abstract).
The Examiner notes that the recitation “and at each position located on a line segment B passing through a position A and parallel to an orientation of the off-angle at the position A which is defined on the main surface of the group-III nitride substrate, the orientation of the off-angle is identical to the orientation of the off-angle at the position A and the magnitude of the off-angle varies from one end toward the other end of the line segment B monotonically in proportion to a distance from the one end” and “and as a magnitude of an off-angle is increased, a relative yellow intensity is decreased, with a degree of the decrease in the relative yellow intensity becoming small, wherein the relative yellow intensity is a rate of an yellow emission intensity to a band edge emission intensity in photoluminescence in the group-III nitride epitaxial layer, and the off-angle is an angle between a normal direction of the main surface of the group-III nitride substrate and c-axis direction of the group-III nitride substrate” does not give rise to 
In regards to claim 7, Ueno (paragraphs 51-97, Figs. 1-12 and associated text, see written search report) discloses wherein the relative yellow intensity does not depend on an orientation of the off-angle in the correspondence relationship between the magnitude of the off-angle and the relative yellow intensity. 
In regards to claim 9, Ueno (paragraphs 51-97, Figs. 1-12 and associated text, see written search report) discloses wherein an n-type impurity is added to the group-III nitride epitaxial layer (item 13), and regarding an acceptor concentration of the group-III nitride epitaxial layer (item 13), the correspondence relationship between the magnitude of the off-angle and the acceptor concentration has a tendency such that as the magnitude of the off-angle is increased, the acceptor concentration is decreased, with a degree of the decrease in the acceptor concentration becoming small. 
In regards to claim 11, Ueno does not specifically disclose regarding an activation rate of carbon which is a rate of the acceptor concentration to the carbon concentration in the group-III nitride epitaxial layer, the correspondence relationship between the off-angle and the activation rate of carbon has a tendency such that as the magnitude of the off-angle is increased, the activation rate of carbon is decreased. 
In regards to claim 11, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses regarding an activation rate of carbon which is a rate of the acceptor concentration to the carbon concentration in the group-III nitride epitaxial layer, the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ueno with the teachings of Shiomi for the purpose of reducing influence of carrier compensation in a region of carrier concentration (Abstract).
In regards to claim 12, Ueno (paragraphs 51-97, Figs. 1-12 and associated text, see written search report) discloses a group-III nitride laminate comprising a group-III nitride substrate (items 7, 11, 21) and a group-III nitride epitaxial layer (paragraphs 81, 82, 86, item 29)formed above a main surface (item 7a, 11a, 21a) of the group-III nitride substrate (items 7, 11, 21),  wherein the group-III nitride substrate has a maximum defect density of 5 x 106 cm-2 or less in the main surface of the group-III nitride substrate (items 7, 11, 21, paragraphs 51-97, Figs. 1-12), and at each position located on a line segment B passing through a position A and parallel to an orientation of the off-angle at the position A which is defined on the main surface of the group-III nitride substrate, the orientation of the off-angle is identical to the orientation of the off-angle at the position A and the magnitude of the off-angle varies from one end toward the other end of the line segment B monotonically in proportion to a distance from the one end, and positions where a relative yellow intensity shows a first constant value are distributed along a first arc or a first elliptic arc, and positions where the relative yellow intensity shows a second constant value different from the first constant value are distributed along a second arc concentric with the first arc or along a second elliptic arc concentric with the first elliptic arc on 
In regards to claim 12, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses group-III nitride epitaxial layer comprises an n-type impurity at a concentration of less than 1.times.10.sup.16 cm.sup.-3 and comprises a carbon concentration is equal to or more than 1/10 of the concentration of the n-type impurity and equal to or less than the concentration of the n-type impurity in the group-III nitride epitaxial layer (item 13, claim 1, paragraphs 24-44, 49).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ueno with the teachings of Shiomi for the purpose of reducing influence of carrier compensation in a region of carrier concentration (Abstract).
Examiner notes that the recitation “and at each position located on a line segment B passing through a position A and parallel to an orientation of the off-angle at the position A which is defined on the main surface of the group-III nitride substrate, the orientation of the off-angle is identical to the orientation of the off-angle at the position A and the magnitude of the off-angle varies from one end toward the other end of the line segment B monotonically in 
In regards to claim 13, Ueno (paragraphs 51-97, Figs. 1-12 and associated text, see written search report) discloses regarding an acceptor concentration of the group-III nitride epitaxial layer, positions where the acceptor concentration shows a third constant value are distributed along a third arc or a third elliptic arc, and positions where the acceptor concentration shows a fourth constant value different from the third constant value are distributed along a fourth arc concentric with the third arc or along a fourth elliptic arc concentric with the third elliptic arc, on the group-III nitride epitaxial layer. 
In regards to claim 14, Ueno does not specifically disclose regarding an activation rate of carbon which is a rate of the acceptor concentration to the carbon concentration in the group-
In regards to claim 14, Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) discloses disclose regarding an activation rate of carbon which is a rate of the acceptor concentration to the carbon concentration in the group-III nitride epitaxial layer, positions where the activation rate of carbon shows a fifth constant value are distributed along a fifth arc or a fifth elliptic arc, and positions where the activation rate of carbon shows a sixth constant value different from the fifth constant value are distributed along a sixth arc concentric with the fifth arc or along a sixth elliptic arc concentric with the fifth elliptic arc, on the group-III nitride epitaxial layer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ueno with the teachings of Shiomi for the purpose of reducing influence of carrier compensation in a region of carrier concentration (Abstract).
In regards to claims 17 and 20, Ueno (paragraphs 51-97, Figs. 1-12 and associated text, see written search report) and Shiomi (paragraphs 7-84, Figs. 1-10 and associated text, see written search report) both disclose which is a group-III nitride laminate with a physical amount map further comprising a physical amount map illustrating a contour of the group-III nitride laminate, the magnitude of the off-angle within the contour, and the physical amount of the group-III nitride epitaxial layer within the contour.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822